On Rehearing
Rehearing denied.
CRAMER, Justice
(concurring).
Where property is deeded to the wife as her separate property and it is expressly intended by the husband to so place the property beyond the reach of his creditors, in absence of evidence to the contrary such deed, must be held conclusively to effect a gift or conveyance in fee to the wife. In the absence of such an absolute fee in the wife, such conveyance would not accomplish the avowed purpose and intention of the parties.
“The deed is conclusively presumed, in the absence of accident, mistake or fraud, to use language which, when unambiguous, truly evidences the intention of the grantor”. Lott v. Kaiser, 61 Tex. 665-668.
The uncontroverted testimony in the case at bar, offered by the plaintiff as to a direct affirmative right in the property, is that the property was deeded to the wife in order to place it beyond the reach of the husband’s creditors. Manifestly, the only way such conveyance could accomplish such purpose was to relieve it of all community interest and make it, in truth and in fact, the wife’s separate property,— either by gift or purchase. Whatever might have been the motive prompting the conveyance, it became the wife’s separate property.
*348In the light of appellees’ motion for rehearing, we have carefully reviewed the record and adhere to our former conclusions.
The motion for rehearing is therefore overruled.